 Case 2:20-cr-20117-MSN Document 31 Filed 06/06/21 Page 1 of 2                     PageID 148




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    *

       Plaintiff,                            *

v.                                           *            Case No. 20-cr-20117-MSN

JAIME WALSH,                                 *

      Defendant.                    *
______________________________________________________________________________

          DEFENDANT’S POSITION PAPER REGARDING SENTENCING
______________________________________________________________________________

       Defendant Jaime Walsh, through counsel, hereby submits his position paper regarding

sentencing. On May 5, 2021, U.S. Probation prepared its draft Presentence Investigation Report

(“PSR”). Defense counsel forwarded the PSR to Mr. Walsh for review. On May 21, 2021, Mr.

Walsh and defense counsel reviewed the PSR together through Zoom videoconferencing. Mr.

Walsh advised that he has reviewed each page of the PSR. Mr. Walsh advised that he does not

have any objections to the PSR that he wishes to raise for the Court’s consideration.

       Sentencing is set for June 9, 2021. Defense counsel will address the 18 U.S.C. § 3553(a)

factors at sentencing.

                                             Respectfully Submitted,

                                             DORIS RANDLE-HOLT
                                             FEDERAL DEFENDER

                                             s/ Unam Peter Oh
                                             Assistant Federal Defender
                                             200 Jefferson Ave., Suite 200
                                             Memphis, TN 38103
                                             (901) 544-3895
 Case 2:20-cr-20117-MSN Document 31 Filed 06/06/21 Page 2 of 2                     PageID 149




                                CERTIFICATE OF SERVICE

       I, Unam Peter Oh, certify that a true copy of the foregoing was forwarded via the Court’s

electronic filing system to Scott Smith, Assistant United States Attorney, Clifford Davis and Odell

Horton Federal Office Building, Suite 800, 167 North Main Street, Memphis, Tennessee, 38103.

       This, the 6th day of June 2021.

                                             s/ Unam Peter Oh
                                             Assistant Federal Defender




                                                2
